Title: To John Adams from Richard Rush, 3 November 1815
From: Rush, Richard
To: Adams, John


				
					Respected Sir.
					Washington November 3. 1815.
				
				Professor Cooper of Carlisle in Pennsylvania, formerly Tom Cooper the friend of Dr Priestly, is, I imagine, one of the most learned men in this, or in any country. His genius is universal, and his attainments seem without limit. Abandoning politicks, he is more usefully engaged in scientifick and literary discussions. My father used to doubt whether he or Priestly had most knowledge. He now writes, more copiously I fancy than any other man in America (at least so far as I am informed,) for the periodical works that are published in Pennsylvania; and is, I also believe, doing a great deal towards diffusing a useful zeal for letters throughout our country.In a late number of the Port Folio, Mr Cooper, in the course of a general notice which he takes of Mr Clintons discourse, delivered not long since before the Literary and Philosophical society of New York, thus expresses himself.“Mr Adams’s defence of the constitution of the United states, however his opinions may be controverted on this side of the atlantic, is such a condensed view of the merits and defects of the various forms of government, antient and modern, as is no where else to be found, so far as I know. An Englishman would probably admire it more than I do; but Mr Adams has certainly furnished ample materials for reflection to those who differ from his political creed. England can show no such work. The triffling and popular panegyric of De Lolme is not to be compared with it.” So much for Mr Cooper; And I cannot resist the occasion, Sir, to say that I agree with Mr Cooper. I have never yet read any English author upon government, so rich with learning and reflections, so profound and generally so wise.I prize very much your favor to me of the 9th of last month. What you say of the consolato del mare, is already carefully noted for use at a future day. I have read Howdens commentaries, and every word of “Cocus quidam,” with all Hargraves and Butler’s improvements upon him, long before I read Bynkershæk.I agree to all you say of them, with some little allowance.The little pamphlet I threw out embraced only a few outlines rapidly sketched. If ever I come to a year or two of comparative leisure, after the toil of study and the bustle of affairs shall have in a degree gone by with me, I have in view the plan of a work upon jurisprudence, of which some of the materials are already laid up while others are to be collected, and of which the little tract knocked off at a heat, last month, is but in part the vestibule. However, like a thousand others, perhaps I have merely formed a plan to think of, to nurse up, and never execute. But in this consists part of our happiness.I hear with great concern of the inflamation in your eyes, which I trust by this time has passed off. May your health and life long continue blessings to yourself, your friends, and your country. So prays—
				
					Richard Rush
				
					
				
			